Title: To Thomas Jefferson from Richard Humpton, 20 November 1802
From: Humpton, Richard
To: Jefferson, Thomas


          
            Sir
            Philadelphia 20th. Novr 1802
          
          The bearer of this is Mr. Robert Martin a friend of mine who served as an Officer in the American Revolution in a Regiment that I had the honor to Command in the Pennsylvania Line to the conclusion of the Peace with Great Britain—
          Some time after the Peace his family connections required his presence in Europe and when in Paris did himself the honor to wait upon you—also was the bearer of some despatches (from You) to Mr John Adams then Ambassador at the Court of London—
          Mr. Robt. Martin has resided since that time several years in the West Indies but from the present dangerous situation there has return’d to America with a view of remaining—
          Any thing Sir that you can serve an old Soldier and I can say a good Officer will confer an Obligation upon your 
          most Obedt. &c. &c. &c.
          
            Richd Humpton
          
        